 Case 4:19-cv-04107-LLP Document 10 Filed 04/30/20 Page 1 of 3 PageID #: 118




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION


SAMUEL LEEK SALPATORIA,                                             4:19-CV-04107-LLP

                                Plaintiff,

                vs.                                         ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO APPEAL WITHOUT
TE ARCHAMBEAU, UNIT COORDINATOR;                               PREPAYMENT OF FEES
OFFICIAL CAPACITY; INDIVIDUAL
CAPACITY; JOSHUA KLIMEK, UNIT
MANAGER - WEST SIDE; OFFICIAL
CAPACITY; JOSHUA FOLEY, UNIT
COORDINATOR B-3; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; AND ANGELA
STEINEKE, UNIT COORDINATOR;
OFFICIAL CAPACITY; INDIVIDUAL
CAPACITY; AND STEPHANIE HAMINITON,
INDIVIDUAL AND OFFICIAL CAPACITY

                                Defendants.


       Plaintiff, Samuel Leek Salpatoria, filed a pro se lawsuit under 42 U.S.C. 1983. Doc. 1. This

Court dismissed the case after a 28 U.S.C. § 1915A screening and entered judgment in favor of

Defendants. Docs. 5 and 6. Salpatoria filed a notice of appeal and moves to appeal without

prepayment of fees. Docs. 7 and 8.

       Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an appeal in forma

pauperis . . . [is] required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). This

obligation arises “ ‘the moment the prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d

481, 483 (8th Cir. 1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an

inmate seeks pauper status, the only issue is whether the inmate pays the entire fee at the initiation

of the proceedings or over a period of time under an installment plan.’ ” Id. (quoting McGore v.
 Case 4:19-cv-04107-LLP Document 10 Filed 04/30/20 Page 2 of 3 PageID #: 119




Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)). “[P]risoners who appeal judgments in civil

cases must sooner or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

        In Henderson, the Eighth Circuit set forth “the procedure to be used to assess, calculate,

and collect” appellate filing fees in compliance with the PLRA. 129 F.3d at 483. First, the court

must determine whether the appeal is taken in good faith. Id. at 485 (citing 28 U.S.C. §

1915(a)(3)). Then, so long as the prisoner has provided the court with a certified copy of his

prisoner trust account, the court must “calculate the initial appellate partial filing fee as provided

by § 1915(b)(1), or determine that the provisions of § 1915(b)(4) apply.” Id. The initial partial

filing fee must be 20 percent of the greater of:

        (A)     the average monthly deposits to the prisoner’s account; or
        (B)     the average monthly balance in the prisoner’s account for the 6-month period
                immediately preceding the filing of the complaint or notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . . appealing a civil

or criminal judgment for the reason that the prisoner has no assets and no means by which to pay

the initial partial filing fee.” 28 U.S.C. § 1915(b)(4).

        It appears that Salpatoria’s appeal is taken in good faith. Because Salpatoria’s prisoner

trust account, Doc. 9, shows an average monthly deposit of $0.00 and an average monthly balance

of negative $127.84, the court finds that § 1915(b)(1) applies and waives his initial partial filing

fee.

        Thus, it is ORDERED:

        1.      That Salpatoria’s motion to appeal without prepayment of fees, Doc. 8, is

                granted.




                                                       2
Case 4:19-cv-04107-LLP Document 10 Filed 04/30/20 Page 3 of 3 PageID #: 120




    2.      That the institution having custody of the Salpatoria is directed that whenever the

            amount in Salpatoria’s trust account, exclusive of funds available to him in his

            frozen account, exceeds $10, monthly payments that equal 20 percent of the

            funds credited to the account the preceding month shall be forwarded to the

            United States District Court Clerk’s office pursuant to 28 U.S.C. § 1915(b)(2),

            until the appellate filing fee of $505 is paid in full.

         DATED April 30, 2020.


                                                    BY THE COURT:


    ATTEST:                                         ________________________________
    MATTHEW W. THELEN, CLERK                         Lawrence L. Piersol
                                                     United States District Judge
    _________________________




                                                    3
